Citation Nr: 1712270	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  05-39 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to February 1973.  The Veteran died in February 2005.  The appellant is his widow.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in 

In April 2007, the appellant testified before a Veterans Law Judge at the RO in Phoenix.  A transcript of that proceeding is of record.  In February 2017, VA sent a letter to the appellant informing her that the Veterans Law Judge who conducted the April 2007 hearing was no longer before the Board, and inquiring as to whether she desired to have another hearing.  The appellant was informed that if she did not respond within 30 days, the Board would assume that she did not want another hearing.  To date, the appellant has not responded; therefore the Board will proceed to render a decision based on the evidence of record.

In October 2007 and August 2015, the Board remanded this matter for further evidentiary development.  It has since been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In an August 2015 remand, the Board ordered the AOJ to obtain an opinion whether it is at least as likely as not that any disability that caused or contributed substantially or materially to the Veteran's death had its clinical onset in service or is otherwise related to service, including his purported exposure to chemicals.  The AOJ obtained a VA opinion in May 2016 which provided a negative opinion as to whether the Veteran's diabetes is related to service, to include exposure to chemicals.  However, the examiner indicated that the Veteran's diabetes started in 1998 and that age was a factor in developing diabetes.  However, the appellant and an August 2002 private treatment record indicate the Veteran's diabetes was diagnosed in 1988.  

Additionally, the Board notes that the Veteran's death certificate indicates the Veteran died from pneumonia due to cerebrovascular accident which was caused by coronary artery disease.  Other significant factors contributing to death included diabetes and hypertension.  The VA examiner failed to address whether the Veteran's heart disorders, including coronary artery disease and hypertension, were caused by service or in-service exposure to chemicals.  

Due to the reasons cited above, the Board finds a remand for an addendum is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2016 VA examiner for an addendum opinion.  The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.

The VA physician should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any disability that caused or contributed substantially or materially to the Veteran's death, including type II diabetes mellitus, had its clinical onset in service or is otherwise related to service, including his purported exposure to TCE, Technetium and Dioxin. 

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




